Citation Nr: 0821612	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1957 through March 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The issues discussed in the remand below were part of the 
April 2008 Joint Motion for Remand and corresponding Court of 
Appeals for Veterans Claims Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for right shoulder, 
bilateral hip, bilateral knee, and bilateral foot 
disabilities.  For service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In this case, the veteran's 
service medical records are unavailable as they were 
apparently destroyed in the 1973 National Personnel Record 
Center fire in St. Louis, Missouri. Because the veteran's 
service medical records were destroyed, VA has a heightened 
duty to consider the applicability of the benefit of the 
doubt, to assist the veteran in developing the claim, and to 
evaluate and discuss the evidence favorable to the veteran. 
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). VA has not 
yet met this heightened duty to assist the veteran in this 
case.
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, August 2000 and August 2002 
veteran statements suggest that he has had the orthopedic 
disabilities claimed continuously since service.  With the 
August 2002 statement, he also submitted lay statements 
written by his friend and uncle, who recalled his healthy 
state prior to service and how it has been less so ever 
since.

Because of VA's heightened duty to assist the veteran in 
developing these claims, the Board finds that a VA 
examination is warranted due to the evidence suggesting that 
the veteran has had the claimed disabilities continuously 
since active service. See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991). 

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision. As such, this matter must 
also be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Dingess.






Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Afford the veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that he has a right 
shoulder, bilateral hip, bilateral knee, 
or bilateral foot disability that is 
related to or had its onset during 
service. The claims folder should be made 
available to and reviewed by the examiner. 
The examiner should diagnose all 
shoulder/hip/knee/foot disabilities found 
to be present, and opine whether any 
disability diagnosed at least as likely as 
not had its onset in, or is related to 
service, and in particular, the examiner 
must acknowledge and discuss the August 
2000 and August 2002 reports of a 
continuity of symptomatology since 
service. The rationale for any opinion 
expressed should be provided in a legible 
report.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

